UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 25, 2017 NIELSEN HOLDINGS PLC (Exact name of registrant as specified in its charter) England and Wales 001-35042 98-1225347 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 85 Broad Street New York, New York 10004 AC Nielsen House London Road Oxford Oxfordshire OX3 9RX United Kingdom (Address of principal executive offices)
